Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of June 10,
2019, by and between William M. Brown (“Brown”) and Altimmune, Inc., a Delaware
corporation (“Altimmune”).

WHEREAS, the Board of Directors of Altimmune (the “Board”) desires to employ
Brown, and Brown desires to be employed by Altimmune pursuant to the terms and
conditions set forth in this Agreement;

WHEREAS, as of the Effective Date (defined below), the Consulting Agreement
between Brown and Altimmune effective May 8, 2018, as amended via the Amendment
to Consulting Agreement dated March 14, 2019 (the “Consulting Agreement”), is
superseded and of no further effect, except as expressly provided in Section 9
of this Agreement.

WHEREAS, Brown acknowledges that, in executing this Agreement, he has had a
reasonable opportunity to seek the advice of independent legal and tax counsel,
and has read and understood all of the terms and provisions of this Agreement.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:

1.    Titles, Duties and Responsibilities.

(a)    Title and Duties. During the Employment Period (as defined in Section 2
below), Brown shall serve as Chief Financial Officer of Altimmune and shall have
such duties, responsibilities and authority commensurate with such position, and
such additional duties and responsibilities commensurate with such position as
shall be determined from time to time by the Board. If requested, Brown shall
also serve without additional compensation in such other offices of Altimmune or
its subsidiaries or affiliates to which he may be elected or appointed. Although
Brown’s residence is currently located outside of the State of Maryland, Brown
shall spend at least 50% of his working time at the Company working from the
Company’s Maryland office or traveling on Company business.

(b)    Reporting Responsibilities. Brown shall report directly to the Chief
Executive Officer.

(c)    Conflicts of Interest and Compliance with Laws. Except as specifically
set forth in this Section 1(c), during the Employment Period, Brown shall devote
his entire time, attention, energies and business efforts to the affairs of
Altimmune. Except as set forth below, during the Employment Period, Brown shall
not, without the prior written consent of the Board (x) engage, directly or
indirectly, in any other business activity that materially interferes with his
duties as set forth in this Agreement and/or that creates a conflict of
interest, (y) act as a proprietor, partner, director, officer, executive,
consultant, advisor, agent, representative or any other capacity of any entity
other than Altimmune and its divisions, subsidiaries and other affiliated
entities, regardless of whether such activity is for gain, profit or other
pecuniary advantage, or (z) allow or cause Altimmune to participate in any
transaction with Brown, any of his relatives (other than as employees of
Altimmune), or any entity in which Brown or any of his relatives has an
interest. Brown further agrees that he shall not knowingly take any action, or
authorize the taking of any action, that contravenes any applicable federal,
state, municipal or other political subdivision ordinance, statute or rule,
regulation or order of any jurisdiction. Brown agrees to immediately disclose to
the Board any relationship, action or activity that may potentially be subject
to the provisions of this Section 1(c). Notwithstanding any restrictions
contained in this Section 1(c), it is expressly understood and agreed that Brown
may continue to serve as a partner of Brown & Page LLP d/b/a “Redmont CPAs”, for
so long as such service does not materially interfere with the performance of
his duties and responsibilities hereunder or does not give rise to a conflict of
interest.

 



--------------------------------------------------------------------------------

2.    Employment Term. Brown’s employment with Altimmune under this Agreement
shall begin on June 1, 2019 (the “Effective Date”) and shall continue until
terminated pursuant to Section 6 hereof (the “Employment Period”). Brown’s
employment with Altimmune is “at-will” and shall continue only so long as
mutually agreeable to Brown and Altimmune, in each case subject to Section 6
hereof.

3.    Salary, Bonus and Other Compensation. During the Employment Period,
Altimmune shall provide the following salary, bonus and other compensation to
Brown:

(a)    Base Compensation. Altimmune shall pay Brown an initial annual base
salary of Three Hundred-Thirty Thousand Dollars ($330,000) per annum (“Base
Salary”), payable in substantially equal installments in accordance with
Altimmune’s normal payroll practices. Brown’s compensation shall be evaluated
and adjusted by the Compensation Committee of the Board (the “Committee”) on at
least an annual basis, provided that in no event shall Brown’s Base Salary be
reduced while this Agreement is in effect.

(b)    Annual Bonus. In addition to the Base Salary, during each year of the
Employment Period, Brown will be eligible for an annual cash bonus (“Annual
Bonus”) with a target award equal to thirty percent (30%) of the Base Salary.
The Annual Bonus will be subject to all of the terms and conditions of the
applicable bonus plan, except that Brown’s Annual Bonus will not be prorated
based on his hire date. The actual Annual Bonus payouts will be based on
achievement of the individual and/or Altimmune performance criteria established
for the applicable fiscal year by the Committee in its sole and absolute
discretion. Brown must be actively employed on December 31st of the applicable
fiscal year to be eligible for an Annual Bonus payment. The Annual Bonus shall
be paid no later than the March 15th of the fiscal year immediately following
the fiscal year in which such Annual Bonus was earned.

(c)    Signing Bonus. Subject to Brown’s commencement of employment with
Altimmune on the Effective Date, Altimmune shall pay Brown a lump sum cash bonus
of Sixty Thousand Dollars ($60,000) (the “Signing Bonus”), payable on the first
payroll date following the Effective Date. If Brown’s employment with Altimmune
is terminated for any reason prior to the payment of the Signing Bonus, Brown
will not be eligible to receive the Signing Bonus. If Brown’s employment with
Altimmune terminates for any reason other than (i) by Altimmune without Cause
(as defined below) or (ii) by reason of Brown’s resignation for Good Reason (as
defined below), in each case, on or prior to the 12-month anniversary of the
Effective Date, then not later than the 60th day following the date of
termination of Brown’s employment, Brown shall repay to Altimmune the full
Signing Bonus.

(d)    Sign-On Incentive Option. As soon as reasonably practicable following the
Effective Date, but in no event later than thirty (30) days following the
Effective Date, and subject to the approval of the Committee, Altimmune shall
grant Brown an option to purchase Fifty Thousand (50,000) shares of Altimmune’s
common stock (the “Sign-On Incentive Option”) under the Altimmune, Inc. 2017
Omnibus Incentive Plan (the “2017 Plan”). The exercise price of
the Sign-On Incentive Option shall be equal to the Fair Market Value (as defined
in the 2017 Plan) of a share of Altimmune’s common stock on the grant date.
The Sign-On Incentive Option will be an “incentive stock option” to the extent
permitted under the Internal Revenue Code of 1986, as amended (the “Code”). One
hundred percent (100%) of the Sign-On Incentive Option shall be unvested and
unexercisable as of the grant date. On the first anniversary of the Effective
Date (the “First Vesting Date”), twenty-five percent (25%) of the unvested
portion of the Sign-On Incentive Option shall vest and become exercisable, and
the aggregate remaining unvested portion of the Sign-On Incentive Option shall
vest and become exercisable in substantially equal monthly installments over
the thirty-six (36) month period commencing on the first monthly anniversary of
the First Vesting Date, subject to Brown’s continued employment with Altimmune
on each applicable vesting date. The Sign-On Incentive Option will be governed
by the terms and conditions of the 2017 Plan and the stock option agreement
approved by the Committee to evidence the grant of the Sign-On Incentive Option.
To avoid doubt, this Sign-On Incentive Option shall not affect Brown’s existing
option to purchase Thirty Thousand (30,000) shares of Altimmune’s common stock
under the Plan and the applicable option agreement.

(e)    Additional Equity Awards. Brown will be eligible to participate in the
2017 Plan or such other equity based long-term incentive compensation plan,
program or arrangement generally made available to senior executive officers of
Altimmune from time to time, as determined by the Committee in its sole and
absolute discretion.

 

2



--------------------------------------------------------------------------------

4.    Benefits. During the Employment Period, Brown shall be eligible for
participation in and shall receive all benefits under welfare benefit, savings
and retirement plans provided by Altimmune (including, but not limited to, life
insurance, disability insurance, medical insurance, dental insurance) to the
extent applicable generally to senior executives of Altimmune, and consistent
with the following specific agreements:

(a)    Vacation. Brown will be entitled to twenty (20) days of paid vacation and
six (6) days of personal and sick leave each calendar year during the Employment
Period. At the end of each year, Brown is permitted to carry over a maximum of
twelve (12) days of vacation, personal and sick leave to the subsequent year,
subject to applicable law, and any additional days shall be forfeited.

(b)    Health, Vision and Dental Insurance Brown will be entitled to participate
in all health, vision and dental insurance programs provided by Altimmune to the
extent applicable generally to senior executives of Altimmune.

(c)    Commuting Expense Reimbursement. During the Employment Period, so long as
Brown’s primary residence is located within fifty (50) miles of his current
residence in Highlands Ranch, Colorado, Altimmune will reimburse Brown an
amount, not to exceed $18,000 in any 12-month period, to cover all of Brown’s
expenses relating to travel to, and lodging near, Altimmune’s corporate offices
(“Commuting Expenses”). The stated location may be changed by mutual agreement,
and Altimmune’s consent to such change shall not be unreasonably withheld. On an
annual basis on a date determined by the Board in its sole discretion, Altimmune
shall make a tax gross-up payment to Brown for any income imputed on Brown as a
result of the reimbursement of Commuting Expenses.

5.    Reimbursement of Business Expenses. Altimmune shall reimburse Brown for
all reasonable and customary out-of-pocket business expenses incurred by Brown
in the course of his duties (to include monthly expenses to maintain cellular
telephone service, but excluding Commuting Expenses), in accordance with
Altimmune’s policies as in effect from time to time. Brown shall be required to
submit to Altimmune appropriate documentation supporting
such out-of-pocket business expenses as a prerequisite to reimbursement in
accordance with such policies. Notwithstanding anything herein to the contrary
or otherwise, except to the extent any expense or reimbursement described in
this Agreement does not constitute a “deferral of compensation” within the
meaning of Section 409A of the Code and the Treasury regulations and other
guidance issued thereunder, any expense or reimbursement described in this
Agreement shall meet the following requirements: (i) the amount of expenses
eligible for reimbursement provided to Brown during any calendar year will not
affect the amount of expenses eligible for reimbursement to Brown in any other
calendar year; (ii) the reimbursements for expenses for which Brown is entitled
to be reimbursed shall be made on or before the last day of the calendar year
following the calendar year in which the applicable expense is incurred;
(iii) the right to payment or reimbursement or in-kind benefits hereunder may
not be liquidated or exchanged for any other benefit; and (iv) the
reimbursements shall be made pursuant to objectively determinable and
nondiscretionary company policies and procedures regarding such reimbursement of
expenses.

6.    Termination Provisions.

(a)    Termination by Altimmune for Cause or Termination by Brown without Good
Reason. Altimmune may terminate Brown’s employment immediately for Cause (as
defined below) and Brown may terminate his employment at any time without Good
Reason upon providing Altimmune at least thirty (30) days advance written
notice. Upon such termination, Altimmune shall provide Brown with the following:
(i) payment of any accrued Base Salary through and including the date of Brown’s
termination to the extent not theretofore paid; (ii) any accrued and unused
vacation pay through and including the date of Brown’s termination; (iii) any
unreimbursed business expenses in accordance with Section 5 hereof; and
(iv) such accrued and vested rights or benefits as may be due to Brown under any
Altimmune sponsored employee benefits plans payable in accordance with the terms
and conditions of such plans (the payments and benefits referred to in
subclauses (i) through (iv) above shall be collectively referred to as the
“Accrued Obligations”). In addition, in the event that Altimmune terminates
Brown’s employment for Cause or Brown terminates Brown’s employment without Good
Reason, Brown shall be entitled to receive any earned but unpaid prior year’s
Annual Bonus (subject to Section 3(b)), payable by Altimmune to Brown at the
same time annual bonuses in respect of the prior year are generally paid to
senior executives of Altimmune. Except as provided in this Section 6(a),
termination pursuant to this Section 6(a) shall terminate any other rights Brown
may have under this Agreement and shall relieve Altimmune of any other
obligations it may have under this Agreement.

 

3



--------------------------------------------------------------------------------

For purposes of this Agreement, termination for Cause shall mean the termination
of Brown’s employment by Altimmune due to: (i) a material breach by Brown of his
fiduciary duties to Altimmune; (ii) a material breach by Brown of this Agreement
after being given written notice of such breach and a failure to cure within
thirty (30) days of such notice; (iii) Brown’s willful failure or refusal to
follow Altimmune’s written policies after being given written notice of said
failure or refusal and a failure to cure within thirty (30) days of such notice;
(iv) Brown’s conviction of, or plea of guilty or nolo contendere, to a felony;
and/or (v) Brown’s continuing and willful refusal to act as directed by the
Chief Executive Officer (other than refusal resulting from incapacity due to
physical or mental illness), after written notice is delivered to Brown within
sixty (60) days of such refusal which identifies said refusal and sets forth a
plan of corrective action and a failure to cure within thirty (30) days of such
notice.

(b)    Termination by Altimmune without Cause or Resignation by Brown for Good
Reason. Altimmune may terminate Brown’s employment without Cause at any time
upon prior written notice to Brown and Brown may terminate his employment for
Good Reason (as defined below). Upon such termination, subject to Brown’s
continued compliance with the restrictive covenants set forth in Section 7,
Altimmune shall provide Brown with the following:

(i)    continued payment of the Cash Severance Amount (as defined below) in
equal monthly installments during the applicable severance period (as determined
below) following the effective date of such termination and otherwise payable in
accordance with Altimmune’s normal payroll practices and subject to Section 6(d)
hereof. As used herein, the “Cash Severance Amount” shall be equal to six
(6) months of Brown’s Base Salary existing at the time of such termination
payable over the six (6) month period following such termination, except that if
such termination occurs within the one (1) year period commencing on the
occurrence of a Change in Control (as defined below), the Cash Severance Amount
shall instead be equal to the sum of twelve (12) months of Brown’s Base Salary
(existing at the time of such termination) plus Brown’s target Annual Bonus for
the year of termination, payable over the twelve (12) month period following
such termination;

(ii)    subject to Brown’s timely election, and the availability, of
continuation coverage under Part 6 of Title I of the Employment Retirement
Income Security Act of 1974 (as amended) and Section 4980B of the Code
(“COBRA”), Altimmune will pay monthly, on Brown’s behalf, a portion of the cost
of such coverage for the six (6) months after the date of such termination,
which payments will be equal to the amount of the monthly premium for such
coverage, less the amount that Brown would have been required to pay if Brown
had remained an active employee of Altimmune (the “COBRA
Assistance”); provided, however, that if such termination occurs within the one
(1) year period commencing on the occurrence of a Change in Control, the COBRA
Assistance shall instead be for twelve (12) months, and provided, further, that
if at any time Altimmune determines that the COBRA Assistance would result in a
violation of the non-discrimination rules under Section 105(h)(2) of the Code or
any other applicable laws, statute or regulation of similar effect (including,
but not limited to, the 2010 Patient Protection and Affordable Care Act, as
amended by the 2010 Health Care and Education Reconciliation Act), then in lieu
of providing the COBRA Assistance, Altimmune will instead pay Brown fully
taxable cash payments equal to, and paid at the same time as, the COBRA
Assistance would have otherwise been paid, subject to applicable tax
withholdings;

(iii)    any earned but unpaid prior year’s Annual Bonus (subject to
Section 3(b)), payable by Altimmune to Brown at the same time annual bonuses in
respect of the prior year are generally paid to senior executives of Altimmune;

(iv)    the Accrued Obligations; and

(v)    if such termination occurs within the one (1) year period commencing on
the occurrence of a Change in Control, accelerated vesting of all unvested
equity awards then outstanding and held by Brown (for the avoidance of doubt, if
such termination does not occur during such one (1) year period, then any
accelerated vesting of unvested equity awards shall be at the discretion of the
Committee).

For purposes of this Agreement, resignation for “Good Reason” shall mean the
resignation by Brown of his employment due to: (a) a reduction in Brown’s Base
Salary or target Annual Bonus opportunity; (b) a material diminution in Brown’s
authority, duties or responsibilities; or (c) a relocation by Altimmune of
Brown’s principal place of business for the performance of his duties under this
Agreement to a location that is anywhere outside of a 50-mile radius of
Gaithersburg, Maryland; provided, however, that Brown must notify Altimmune
within ninety (90) days of the occurrence of any of the foregoing conditions
that he considers to be a “Good Reason” condition and provide Altimmune with
thirty (30) days in which to cure the condition. If Brown fails to provide this
notice and cure period prior to his resignation, or resigns more than six
(6) months after the initial existence of the condition, his resignation will
not be deemed to be for “Good Reason.”

 

4



--------------------------------------------------------------------------------

For purposes of this Agreement, “Change in Control” means the occurrence of
either (i) an acquisition from stockholders of Altimmune (including through
purchase, reorganization, merger, consolidation or similar transaction),
directly or indirectly, in one or more transactions by a Person (as defined
below) (other than any Person or group of Persons consisting solely of
shareholders of Altimmune as of the date immediately prior to the consummation
of the transaction) of beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act) of securities representing 50% or more of the
combined voting power of the securities of Altimmune entitled to vote generally
in the election of directors of the Board, calculated on a fully diluted basis
after giving effect to such acquisition, or (ii) the sale or other disposition,
directly or indirectly, of all or substantially all of the assets of Altimmune
and its subsidiaries, taken as a whole, to any Person (other than any Person or
group of Persons consisting solely of shareholders of Altimmune as of the date
immediately prior to the consummation of the transaction). For the avoidance of
doubt, a transaction effected primarily for the purpose of (x) an equity
financing of Altimmune, (y) the reincorporation of Altimmune in a different
state, or (z) the formation of a holding company that will be owned exclusively
by Altimmune’s stockholders, shall not be a Change in Control for purposes of
this Agreement. A “Person” means any individual, entity or group within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, other than employee
benefit plans sponsored or maintained by Altimmune and by entities controlled by
Altimmune or an underwriter of the capital stock of Altimmune in a registered
public offering.

(c)    Death or Disability. Brown’s employment shall terminate automatically
upon Brown’s death. Subject to applicable law, Altimmune may terminate Brown’s
employment due to Brown’s Disability (as defined below). Upon any such
termination, Altimmune shall provide Brown (or his estate as the case may be)
with the Accrued Obligations through the date of termination. The term
“Disability” shall mean Brown becoming physically or mentally disabled such that
he is unable to perform his duties to Altimmune for a period of 90 consecutive
days.

(d)    Limits. Notwithstanding anything herein to the contrary, Altimmune’s
obligation to make any payments or benefits to Brown (including without
limitation acceleration of equity vesting) upon termination of his employment
under the circumstances described in Section 6(b) (other than the Accrued
Obligations) is conditioned upon Brown’s execution, delivery
and non-revocation of a valid and enforceable release of claims in a form
provided by Altimmune arising in connection with Brown’s employment and
termination or resignation of employment with Altimmune and its affiliates (the
“Release”) that becomes effective within the time period provided in the Release
but not later than sixty (60) days after the date of such termination or
resignation of employment (and to avoid doubt, the “date of such termination or
resignation” shall be the actual last day of Brown’s employment with Altimmune,
as opposed to the day notice of termination or resignation is provided, if
earlier). Altimmune shall provide the form of the Release to Brown within seven
(7) days following the date of Brown’s termination or resignation of employment.
Subject to the foregoing and Section 21 hereof, the Cash Severance Amount will
commence to be paid to Brown on the sixtieth (60th) day following Brown’s
termination or resignation of employment, and such first payment shall include
payment of any amounts that would otherwise be due prior thereto. On any
termination entitling Brown to the payments and benefits under Section 6(b),
Altimmune and its affiliates shall have no further obligation to make payments
under this Agreement other than as specifically provided for in such section.

(e)    Resignation from All Positions. Unless the parties otherwise agree in
writing, upon the termination or resignation of Brown’s employment with
Altimmune for any reason, Brown shall be deemed to have resigned, as of the date
of such termination or resignation, from and with respect to all positions Brown
then holds as an officer, director or employee with Altimmune and any of its
affiliates.

 

5



--------------------------------------------------------------------------------

7.    Secrecy, Non-Solicitation  and Non-Competition.

(a)    Secrecy. During the Employment Period and thereafter, Brown covenants and
agrees that he will not, except in performance of Brown’s obligations to
Altimmune, or with the prior written consent of Altimmune pursuant to the
authority granted by a resolution of the Board, directly or indirectly, disclose
any secret or confidential information that he may learn or has learned by
reason of his association with Altimmune or use any such information. The term
“secret or confidential information” includes, without limitation, information
not previously disclosed to the public or to the trade by Altimmune’s management
with respect to Altimmune’s products, facilities and methods, trade secrets and
other intellectual property, systems, procedures, manuals, confidential reports,
product price lists, customer lists, member lists, financial information
(including the revenues, costs or profits associated with any Altimmune’s
products), business plans, prospects, employee or employees, compensation, or
opportunities but shall exclude any information already in the public domain
which has been disclosed to the public during the normal course of Altimmune’s
business. Notwithstanding anything herein to the contrary, nothing in this
Agreement shall be construed to prohibit Brown from reporting possible
violations of federal or state law or regulations to any governmental agency or
entity, including but not limited to the Department of Justice, the Securities
and Exchange Commission, the Congress, and any agency Inspector General, or
making other disclosures that are protected under the whistleblower provisions
of federal or state law or regulation or protected by other state or federal
law. Brown does not need the prior authorization of Altimmune to make any such
reports or disclosures and Brown is not required to notify Altimmune that he
made such reports or disclosures.

(b)    Non-solicitation of Clients and Customers. Brown covenants and agrees
that during the Employment Period and for a period of six (6) months thereafter,
he will not solicit, either directly or indirectly, any customer or client of
Altimmune on behalf of any direct competitor of Altimmune for the purpose of
diverting business from Altimmune. This Agreement extends to prevent Brown from
soliciting on behalf of Brown or any other individual or entity that seeks to
compete with Altimmune.

(c)    Non-solicitation of Employees. Brown covenants and agrees that during the
Employment Period and for a period of six (6) months thereafter, he shall not
directly or indirectly, on his behalf or on behalf of any person or other
entity, solicit or induce, or attempt to solicit or induce, any person who is an
employee of Altimmune, to terminate his or her employment with Altimmune.

(d)    Noncompetition. Brown covenants and agrees that during the Employment
Period and for a period of six (6) months thereafter, he will not directly or
indirectly work for, or engage in sales, marketing or related activities on
behalf of, himself or any other person or entity that is a direct competitor of
Altimmune.

(e)    Equitable Relief. Brown acknowledges and agrees that the services
performed by him are special, unique and extraordinary in that, by reason of
Brown’s employment, Brown may acquire confidential information and trade secrets
concerning the operation of Altimmune, or that Brown may have contact with or
obtain knowledge of Altimmune’s members or prospects, the use or disclosure of
which could cause Altimmune substantial loss and damages, which could not be
readily calculated and for which no remedy at law would be adequate.
Accordingly, Brown acknowledges and agrees that Altimmune shall be entitled to
obtain a temporary restraining order and/or a preliminary or permanent
injunction restraining Brown from engaging in activities prohibited by this
Section 7 or such other relief as may be required to specifically enforce any of
the covenants in this Section 7. Brown acknowledges and agrees that Altimmune
shall be entitled to its attorneys’ fees and court costs should Altimmune
successfully pursue legal action to enforce its rights under this Section 7.

(f)    Return of Property. Upon termination or resignation of Brown’s employment
with Altimmune, Brown shall promptly supply to Altimmune all property, keys,
notes, memoranda, writings, lists, files, reports, customer lists,
correspondence, tapes, disks, cards, surveys, maps, logs, machines, technical
data and any other tangible product or document which has been produced by,
received by or otherwise submitted to Brown during or prior to his employment
with Altimmune, and any copies thereof in Brown’s (or capable of being reduced
to Brown’s) possession.

(g)    Survival. Any termination of Brown’s employment, of the Employment Period
or of this Agreement (or breach of this Agreement by Altimmune or Brown) shall
have no effect on the continuing operation of this Section 7.

(h)    Defend Trade Secrets Act of 2016. Brown understands that pursuant to the
federal Defend Trade Secrets Act of 2016, Brown shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that (a) is made (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (b) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.

 

6



--------------------------------------------------------------------------------

8.    Governing Law. This Agreement is made and entered into in the State of
Maryland, without regard to conflict of laws rules, and the laws of the State of
Maryland shall govern its validity and interpretation in the performance by the
parties of their respective duties and obligations.

9.    Effect on Consulting Agreement; Entire Agreement. As of the Effective
Date, the Consulting Agreement is superseded and of no further effect, except
that (i) Altimmune shall pay Brown for any earned but unpaid amounts owed to him
under Section 2 of the Consulting Agreement in accordance with the Consulting
Agreement’s terms; and (ii) Sections 4 through 9 and Sections 12 and 13 of the
Consulting Agreement (the “Preserved Provisions”) shall remain in effect in
accordance with their terms. Except as provided in the preceding sentence, Brown
acknowledges and agrees that he is not eligible for or entitled to any
compensation or benefits under or related to the Consulting Agreement. This
Agreement and the Preserved Provisions constitute the entire agreement between
the parties with respect to the matters described herein and supersede all prior
agreements and understandings both written and oral, among the parties with
respect to the subject matter hereof, and there are no representation,
warranties or commitments, other than those in writing executed by the parties
hereto.

10.    Consent to Venue. Any dispute, controversy, or claim arising out of or
relating to this Agreement or the breach thereof, arising out of or relating in
any way to the employment of Brown or termination thereof, shall be brought in
the Federal courts located in the State of Maryland; provided, however, that if
any of the aforementioned courts is found to lack subject matter jurisdiction,
then to the exclusive jurisdiction of the state courts in the State of Maryland.
By executing and delivering this Agreement, each party, for itself or himself
and in connection with its or his properties, irrevocably (a) accepts generally
and unconditionally the exclusive jurisdiction and venue of such courts;
(b) waives any defense of forum non conveniens; (c) agrees that service of all
process in any such proceeding in any such court may be made by registered or
certified mail, return receipt requested, to the applicable party at its address
provided herein; and (d) agrees that service as provided in clause (c) above is
sufficient to confer personal jurisdiction over the applicable party in any such
proceeding in any such court, and otherwise constitutes effective and binding
service in every respect.

11.    WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY DISPUTE, CONTROVERSY OR CLAIM, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG THE PARTIES HERETO ARISING OUT OF
OR RELATING IN ANY WAY TO THE EMPLOYMENT OF BROWN OR TERMINATION THEREOF OR FOR
ANY COUNTERCLAIM THEREIN. THE PARTIES HERETO MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS AGREEMENT WITH ANY COURT OF COMPETENT JURISDICTION AS PROVIDED
HEREIN AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF
THEIR RIGHT TO TRIAL BY JURY.

12.    Assistance in Litigation. Brown shall make himself available, upon the
request of Altimmune, to testify or otherwise assist in litigation, arbitration,
or other disputes involving Altimmune, or any of the directors, officers,
executives, subsidiaries, or parent corporations of Altimmune, at no additional
cost during the Employment Period and at any time following the termination of
Brown’s employment for any reason; provided, however, in the event such request
is made by Altimmune after the Employment Period, Brown shall be reimbursed for
any reasonable out-of-pocket expenses incurred with respect thereto and shall
also be paid a reasonable daily stipend based on his Base Salary at the time of
termination.

13.    Notices. Any notice or communication required or permitted to be given to
the parties shall be delivered personally or sent by registered or certified
mail, postage prepaid and return receipt requested, and addressed or delivered
as follows, or to such other address as the party addressed may have substituted
by notice pursuant to this Section.

 

  (a)

If to Altimmune, to:

Altimmune, Inc.

910 Clopper Road, Suite 201S

Gaithersburg, Maryland 20878

Attention: Chief Executive Officer

 

  (b)

If to Brown, to:

The last address on file with Altimmune at the time of Notice.

 

7



--------------------------------------------------------------------------------

14.    Binding Agreement. This Agreement shall inure to the benefit of and be
enforceable by Brown and his personal or legal representatives, executors,
administrators, successors, heirs, distributees, devises and legatees. This
Agreement shall inure to the benefit of and be enforceable by Altimmune and any
of its successors and assigns. Altimmune will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of Altimmune to assume expressly
and agree to satisfy all of the obligations under this Agreement in the same
manner and to the same extent that Altimmune would be required to satisfy such
obligations if no such succession had taken place. As used in this Agreement,
“Altimmune” shall mean “Altimmune” as hereinbefore defined and any successor to
its respective businesses and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law or otherwise.

15.    Amendment. This Agreement may not be amended or modified otherwise than
by a written agreement executed by Brown and the Chief Executive Officer or
other person authorized by the Board or their respective successors and legal
representatives.

16.    Construction. This Agreement shall not be construed against any party by
reason of the drafting or preparation hereof.

17.    Captions. The captions of this Agreement are inserted for convenience and
are not part of the Agreement.

18.    Severability. In case any one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal, or unenforceable
in any other respect, such invalidity, illegality or unenforceability shall not
affect any other provision of this Agreement. This Agreement shall be construed
as if such invalid, illegal or unenforceable provision had never been part of
the Agreement and there shall be deemed substituted therefore such other
provision as will most nearly accomplish the intent of the parties to the extent
permitted by the applicable law.

19.    Survivorship. Upon the expiration or other termination of this Agreement
or termination of Brown’s employment for any reason, the respective rights and
obligations of the parties hereto shall survive such expiration or other
termination to the extent necessary to carry out the intentions of the parties
under this Agreement.

20.    Withholding. Altimmune may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

21.    Section 409A.

(a)    Although Altimmune does not guarantee the tax treatment of any payments
or benefits provided under this Agreement, it is intended that this Agreement
will comply with, or be exempt from, Code Section 409A to the extent this
Agreement (or any benefit or payment provided hereunder) is subject thereto, and
this Agreement shall be interpreted on a basis consistent with such intent.

(b)    Notwithstanding any provision to the contrary in this Agreement, if Brown
is deemed on the date of his “separation from service” (within the meaning of
Treas. Reg. Section 1.409A-1(h)) with Altimmune to be a “specified employee”
(within the meaning of Treas. Reg. Section 1.409A-1(i)), then with regard to any
payment or benefit that is considered non-qualified deferred compensation under
Code Section 409A payable on account of a “separation from service” that is
required to be delayed pursuant to Code Section 409A(a)(2)(B) of the Code (after
taking into account any applicable exceptions to such requirement), such payment
or benefit shall be made or provided on the date that is the earlier of (i) the
date immediately following the expiration of the six-month period measured from
the date of Brown’s “separation from service,” and (ii) the date of Brown’s
death (the “Delay Period”). Upon the expiration of the Delay Period, all
payments and benefits delayed pursuant to this Section 21(b) (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such delay) shall be paid or reimbursed to Brown in a lump sum and any remaining
payments and benefits due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein.

 

8



--------------------------------------------------------------------------------

(c)    Notwithstanding any provision of this Agreement to the contrary, for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment that are
considered deferred compensation under Code Section 409A, references to Brown’s
“termination of employment” (and corollary terms) with Altimmune shall be
construed to refer to Brown’s “separation from service” (within the meaning of
Treas. Reg. Section 1.409A-1(h)) with Altimmune.

(d)    Whenever payments under this Agreement are to be made in installments,
each such installment shall be deemed to be a separate payment for purposes of
Code Section 409A. Whenever a payment under this Agreement specifies a payment
period with reference to a number of days (e.g., “payment shall be made within
thirty (30) days following the date of termination”), the actual date of payment
within the specified period shall be within the sole discretion of Altimmune.
Notwithstanding anything herein, Brown shall be responsible for payment of any
applicable personal tax liabilities associated with the receipt of income or
benefits pursuant to this Agreement.

22.    Section 280G.

(a)    Notwithstanding anything contained in this Agreement to the contrary,
(i) to the extent that any payment or distribution of any type to or for the
benefit of Brown by Altimmune, any affiliate thereof, any person or entity who
acquires ownership or effective control of Altimmune or ownership of a
substantial portion of Altimmune’s assets (within the meaning of Section 280G of
the Code and the regulations thereunder), or any affiliate of such person or
entity, whether paid or payable or distributed or distributable pursuant to the
terms of this Agreement or otherwise (the “Payments”) constitutes “parachute
payments” (within the meaning of Section 280G of the Code), and if (ii) such
aggregate Payments would, if reduced by all federal, state and local taxes
applicable thereto, including the excise tax imposed under Section 4999 of the
Code (the “Excise Tax”), be less than the amount Brown would receive, after all
taxes, if Brown received aggregate Payments equal (as valued under Section 280G
of the Code) to only three times Brown’s “base amount” (within the meaning of
Section 280G of the Code), less $1.00, then (iii) such Payments shall be reduced
(but not below zero) if and to the extent necessary so that no Payments to be
made or benefit to be provided to Brown shall be subject to the Excise Tax.

(b)    The determination of whether the Payments shall be reduced as provided in
Section 22(a) hereof and the amount of such reduction shall be made at
Altimmune’s expense by an independent public accounting firm of national
reputation selected by Altimmune (the “Accounting Firm”). The Accounting Firm
shall provide its determination (the “Determination”), together with detailed
supporting calculations and documentation, to Altimmune and Brown within ten
(10) days after Brown’s final day of employment. If the Accounting Firm
determines that no Excise Tax is payable by Brown with respect to the Payments,
it shall furnish Brown with an opinion reasonably acceptable to the him that no
Excise Tax will be imposed with respect to any such payments and, absent
manifest error, such Determination shall be binding, final and conclusive upon
Altimmune and Brown.

23.    Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original, but all of which
shall together constitute one in the same Agreement.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

ALTIMMUNE, INC.:     WILLIAM M. BROWN: By:   /s/ Vipin K. Garg     /s/ William
Brown   Vipin K. Garg, Chief Executive Officer     Date:   June 10, 2019    
Date: June 10, 2019

 

10